Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
CLAIM INTERPRETATION

The presence of claim limitations that are preceded by the phrases “wherein” often raises a question as to the limiting effect of the claim limitations (see MPEP §2111.04).  The Examiner has interpreted the limitations following the phrase “wherein” as positively being claimed (i.e. the claim limitations are required and/or the claim limitations following the “wherein clause” limits the structure).  
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: OIL SUPPLY TO THE BACK PRESSURE GROOVE OF A VANE PUMP.
Claim Objections
The following claims are objected to because of the following informalities:  

Claim 12 recites “the back pressure groove is provided on an end face, facing the lower flange, of the upper flange, and the back pressure groove is provided on an end face, facing the upper flange, of the lower flange”, which would be better worded as “the back pressure groove is provided on an end face of the upper flange facing the lower flange or the back pressure groove is provided on an end face of the lower flange facing the upper flange.”
Claim 18 recites “the back pressure groove is provided on an end face, facing the lower flange, of the upper flange”, which would be better rewritten as “the back pressure groove is provided on an end face of the upper flange facing the lower flange”.
Claim 19 recites “the back pressure groove is provided on an end face, facing the upper flange, of the lower flange”, which would be better rewritten as “the back pressure groove is provided on an end face of the lower flange facing the upper flange”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “wherein the back pressure groove is disposed on an end face, facing the lower flange, of the upper flange, and the back pressure groove is disposed on an end face, facing the upper flange, of the lower flange”, which is indefinite, since it is unclear on if the back pressure groove is disposed on an end face of the upper flange facing the lower flange, or if the back pressure groove is disposed on an end face of the lower flange facing the upper flange.
Claim 11 is rejected by virtue of its dependence on claim 10.
Claim 12 recites “wherein the back pressure groove is provided on an end face, facing the lower flange, of the upper flange, and the back pressure groove is provided on an end face, facing the upper flange, of the lower flange”, which is indefinite, since it is unclear on if the back pressure groove is provided on an end face of the upper flange facing the lower flange, or if  the back pressure groove is provided on an end face of the lower flange facing the upper flange.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-10, 12-17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over LUO ‘184 (Chinese Patent Publication CN 106704184 A, a machine translation is provided with PTO-892 References Cited that is used in the rejection below), as currently understood based on the 112(b) rejections above.
Regarding claim 1, LUO ‘184 discloses: a pump body assembly (see Figures 5, 7, and 8, Abstract), comprising: 
an oil supply passage (11, 12, 51) configured for circulating oil (see Figure 5, Page 5); 
two back pressure members (50, 80), wherein at least one back pressure member (50) of the two back pressure members is provided with a back pressure 
a communication area of the first groove section and the oil supply passage is a (see Figures 8 and 9, where a is defined by (5112)), and a communication area of the second groove section and the oil supply passage is b (see Figures 8 and 9, where b is defined by (5122)), and a<b (see either Figures 8 and 9, and Page 5 and top of Page 6, where “a” defined by (5112) appears smaller than “b” defined by (5122)).
Since a single figure (either Figure 8 or 9) appears to show the necessary relative dimensions of the communication area of the first groove section (the communication area defined by (5112)) being smaller than the second groove section (the communication area defined by (5122)), it is deemed inherent, absent evidence to the contrary, that the “a” is indeed less than “b” (i.e. a<b). 	See MPEP 2112, V.
	In the event that LUO ‘184 is not deemed to disclose a<b, in the alternative, the invention is obvious for the reasons below.
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have  communication area of the first groove section and the oil supply passage is a, and a communication area of the second groove section 
Regarding claim 2, LUO ‘184 discloses: the oil supply passage comprises: 
a flow passage (5112, 5122) disposed on the at least one back pressure member (50) (see Figures 8 and 9)), wherein the flow passage comprises a first flow passage (5112) and a second flow passage (5122), the first flow passage is communicated with the first groove section (see Figures 8 and 9), and the second flow passage (5122) is communicated with the second groove section (see Figures 8 and 9); 
wherein an area of a first opening, communicated with the first groove section, of the first flow passage is a (see Figures 8 and 9, where a is defined by (5112)), and an area of a second opening, communicated with the second groove section, of the second flow passage is b (see Figures 8 and 9, where b is defined by (5122)) (see discussion above in claim 1).
Regarding claim 3, LUO ‘184 discloses: the pump body assembly further comprises a rotary shaft (10) which passes through the two back pressure members (see Figures 5-7), and the oil supply passage further comprises: 
an oil passage (11, 12) disposed on the rotary shaft (see Figures 5 and 6), wherein the oil passage is communicated with the first flow passage and the oil passage is communicated with the second flow passage (see Figures 5 and 6-9, Page 5).
Regarding claim 4, LUO ‘184 discloses: the oil supply passage further comprises: 

the flow passage is disposed between the oil cavity and the back pressure groove (see Figures 5 and 7-9).
Regarding claim 5, LUO ‘184 discloses: the back pressure groove further comprises: 
a third groove section (513), wherein the second groove section is disposed between the third groove section and the first groove section (see Figures 8 and 9); 
wherein a width of the third groove section is smaller than a width of the second groove section (see Figures 8 and 9, see top of Page 6).
Regarding claim 6, LUO ‘184 discloses: the third groove section is communicated with the oil supply passage (see Figures 8 and 9).
Regarding claim 7, LUO ‘184 discloses: the third groove section is communicated with the second groove section (see Figures 8 and 9, and top Page 6).
Regarding claim 8, LUO ‘184 discloses: a cross-section of the first flow passage is of circular-shaped or polygonal-shaped (see Figures 8 and 9) and a cross-section of 
Regarding claim 9, LUO ‘184 discloses: the first groove section is an arc groove (see Figures 8 and 9) and the second groove section is an arc groove (see Figures 8 and 9).
Regarding claim 10, LUO ‘184 discloses: the two back pressure members are an upper flange and a lower flange respectively (see Figures 5 and 6), wherein the back pressure groove is disposed on an end face, facing the lower flange, of the upper flange, and the back pressure groove is disposed on an end face, facing the upper flange, of the lower flange (see Figures 5-9, where the back pressure groove is on the end face of the lower flange facing the upper flange).
Regarding claim 12, LUO ‘184 discloses: the two back pressure members (50, 80) are an upper flange (80) and a lower flange (50) respectively (see Figures 5-7), wherein the back pressure groove is provided on an end face, facing the lower flange, of the upper flange, the back pressure groove is provided on an end face, facing the upper flange, of the lower flange, and at least part of the oil supply passage is disposed on the lower flange (see Figures 5-9, where the back pressure groove is provided on the end face of the lower flange facing the upper flange).
Regarding claim 13, LUO ‘184 discloses: the pump body assembly further comprises: a pump body (see Figures 5-7, where the pump body moves the oil from the oil tank (90)), wherein an oil outlet of the pump body is communicated with the oil supply passage (see Figures 4-6, where the oil outlet is connected to the opening (11) in the 
Regarding claim 14, LUO ‘184 discloses: a cross-section of the first flow passage is of circular-shaped or polygonal-shaped (see Figures 8 and 9, Pages 5 and 6).
Regarding claim 15, LUO ‘184 discloses: a cross-section of the second flow passage is of circular-shaped or polygonal-shaped (see Figures 8 and 9, Pages 5 and 6).
Regarding claim 16, LUO ‘184 discloses: the first groove section is an arc groove (see Figures 8 and 9, Pages 5 and 6).
Regarding claim 17, LUO ‘184 discloses: the second groove section is an arc groove (see Figures 8 and 9, Pages 5 and 6).
Regarding claim 19, LUO ‘184 discloses: the back pressure groove is provided on an end face, facing the upper flange, of the lower flange (see Figures 5-7).
Regarding claim 20, LUO ‘184 discloses: a compressor, comprising the pump body assembly as claimed in claim 1 (see claim 17 of LUO ‘184).
Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over LUO ‘184 in view of LUO ‘125 (Chinese Patent Publication CN 105402125 A, a machine translation is provided in the PTO-892, Notice of References Cited and is used in the rejection below). 
Regarding claim 11, LUO ‘184 discloses: there are a plurality of the back pressure grooves (5111, 5121, 513), the lower flange is provided with the back pressure 
However, LUO ‘184  fails to disclose each of the upper flange and the lower flange is provided with the back pressure groove, wherein a projection of the back pressure groove on the upper flange to the lower flange coincides with the back pressure groove on the lower flange.
Regarding claim 11, LUO ‘125 teaches:  each of the upper flange (32) and the lower flange (31) is provided with the back pressure groove (71, 72), wherein a projection of the back pressure groove on the upper flange to the lower flange coincides with the back pressure groove on the lower flange (see Figure 3).
It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have each of the upper flange and the lower flange is provided with the back pressure groove, wherein a projection of the back pressure groove on the upper flange to the lower flange coincides with the back pressure groove on the lower flange in the pump body assembly of LUO ‘184, in order to prevent the vanes from inclining and ensures the reliability of the vane (see LUO ‘125 Page 5, specifically the paragraph that starts at the bottom of Page 5 and continues onto Page 6).
Regarding claim 18, LUO ‘184 discloses: the two back pressure members (50, 80) are an upper flange (80) and a lower flange (50) respectively (see Figures 5-7).
However, LUO ‘184 fails to disclose the back pressure groove is provided on an end face, facing the lower flange, of the upper flange (LUO ‘184 discloses the back 
Regarding claim 18, LUO ‘125 teaches:  each of the upper flange (32) and the lower flange (31) is provided with the back pressure groove (71, 72), wherein a projection of the back pressure groove on the upper flange to the lower flange coincides with the back pressure groove on the lower flange (see Figure 3).
It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have in addition to the back pressure groove provided on the end face of the lower flange facing the upper flange as disclosed by LUO ‘184, but to also have the back pressure groove is provided on an end face, facing the lower flange, of the upper flange, in order to prevent the vanes from inclining and ensures the reliability of the vane (see LUO ‘125 Page 5, specifically the paragraph that starts at the bottom of Page 5 and continues onto Page 6).
Alternatively, claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over LUO ‘184 in view of LUO ‘125, based on the 112(b) rejection above. 
Claims 10 and 12 recite “wherein the back pressure groove is disposed/provided on an end face, facing the lower flange, of the upper flange, and the back pressure groove is disposed/provided on an end face, facing the upper flange, of the lower flange”, which is indefinite as discussed above.  In the event that the applicant amends the claims to recite that there is a first back pressure groove that is disposed/provided on an end face of the upper flange facing the lower flange, and a second back pressure 
Regarding claims 10 and 12, LUO ‘125 teaches:  each of the upper flange (32) and the lower flange (31) is provided with a first and second back pressure grooves (71, 72), a first back pressure groove (72) that is disposed/provided on an end face of the upper flange (32) facing the lower flange (see Figure 3), and a second back pressure groove (71) is disposed/provided on an end face of the lower flange (31) facing the upper flange (see Figure 3).
It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have a first back pressure groove that is disposed/provided on an end face of the upper flange facing the lower flange, and a second back pressure groove is disposed/provided on an end face of the lower flange facing the upper flange in the pump body assembly of LUO ‘184, in order to prevent the vanes from inclining and ensures the reliability of the vane (see LUO ‘125 Page 5, specifically the paragraph that starts at the bottom of Page 5 and continues onto Page 6).
Claim 11 is rejected above based on LUO ‘184 (see above.  It is placed in this alternative rejection, since claim 11 is based on claim 10).

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965. The examiner can normally be reached M-Th, 5:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY DAVIS/
Primary Examiner
Art Unit 3746